Order affirmed, with twenty dollars costs and disbursements, with leave to the defendants-appellants to answer within twenty days after service of a copy of the order with notice of entry thereof, on payment of said costs. No opinion. Present — O’Malley, Townley, Dore, Cohn and Callahan, JJ.; Dore, J., dissents and votes to dismiss as to so much of the cause of action set forth in the complaint as attempts to establish against the appellants individually liability for a deficiency judgment. [170 Misc. 779.]